DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 17227716 is a CIP of 16/131,496, filed on 9/14/2018, which has a U.S. provisional application serial No. 62606249 filed on 9/15/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/06/2021 was filed after the filing date of the application on 5/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, lines 2-3, “a first end portion and a second end portion each terminating in free ends” should be “a first end portion and a second end portion, 
Regarding claim 1, lines 14-15, “the forwarded extended single blade” should be “the single blade in a forwarded extended position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 7, “one piece comprising mold injected plastic” is indefinite. it is unclear if the limitation requires a plastic part that can be made from injection molding or an injection molded plastic part.
Regarding claim 6, “the recessed dado groove” is indefinite. First, it is unclear if “the recessed dado groove” is referring to the “a recessed groove” of claim 1 or an additional groove. Second, examiner notes that a dado groove is commonly referred to as a groove in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minnick (US 4987682).
Regarding claim 1, Minnick teaches a plant pruner comprising (see Figure 1): 
a u-shaped housing (11 and 20, considered u-shape, since there is a u shape portion 26, see Figure 3) with a first end portion (near 15) and a second end portion (near 41, see Figure 2) each terminating in free ends, wherein the first end portion comprises (see Figure 1):
a blade mounting block (11);
a recessed groove (groove within 11);
a single blade (15) having a length (left to right length of 15 in Figure 2), a height (top to bottom height of 15 in Figure 2), a top width (blade top width, see Figure 2), a bottom width (cutting edge width) and a blade mount (mechanism for 15, see Figure 1),
the single blade being sized to fit within the recessed groove (co. 2 lines 53-68) and the blade mounting block, and the single blade being sized that the single blade extends forward from the from the first end portion (col. 2 lines 53-68); and 

the second end portion comprises:
a spacer-flat surface (surface of 23) on the second end portion in line with the forwarded extended single blade for the single blade to cut against (see Figure 2 and 7).
Regarding claim 6, Minnick teaches the blade mount of the single blade is sized to fit within the recessed groove and beneath the blade slide cover while still permitting the single blade to extend from the blade mounting block (see Figure 1).
Regarding claim 8, Minnick teaches the blade slide cover of the first end portion of the u-shaped housing aligns with single blade to secure the single blade within the first end portion (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Iten (US 5016353) in view of Holman (US 20040158269 A1).
Regarding claim 1, Iten teaches a suture cutter that can be used to cut plants comprising (see Figure 1): 

a blade mounting block (right portion of 20, see Figure 1);
a single blade (60) having a length (left to right length of 60 in Figure 1), a height (top to bottom height of 60 in Figure 1), a top width (blade top width, see Figure 1), a bottom width (cutting edge width) and a blade mount (mechanism for 70, see Figure 1),
the second end portion comprises:
a spacer-flat surface (110) on the second end portion in line with the forwarded extended single blade for the single blade to cut against (see Figure 1).
Iten fails to teach a recessed groove; the single blade being sized to fit within the recessed groove and the blade mounting block, a blade slide cover with a slider nub that secures the single blade to the first end portion and the single blade being sized that the single blade extends forward from the from the first end portion.
Holman teaches a surgical cutter with a removable blade (5), a recessed groove (3); a blade mount (12), a blade slide cover (4) with a slider nub (ribs on 4) that secures the single blade to the first end portion (see Figure 1), the single blade being sized to fit within the recessed groove and a blade mounting block (1, see Figure 7), and the single blade being sized that the single blade extends forward from the from the first end portion (see Figure 1). Since Holman teaches a retractable blade, which is solving the same problem of retracting a blade in a tool, therefore considered analogous art. 


Regarding claims 3-4, Modified Iten teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Iten fails to teach the spacer-flat surface of the second end portion of the u-shaped housing comprises a raised, flat cutting surface, wherein the raised, flat cutting surface of the spacer-flat surface is at least an exposed blade length of the single blade and aligned with the single blade.
Embodiment of Figure 7 of Iten further teaches the spacer-flat surface of the second end portion of the housing comprises a raised, flat cutting surface (190, see Figure 7 and col. 4 lines 35-40), wherein the raised, flat cutting surface of the spacer-flat surface is at least an exposed blade length of the single blade and aligned with the single blade (see Figure 7).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Iten to incorporate the teaching of the embodiment of Figure 7 of Iten to add a sleeve to the anvil portion in order to create a longer lasting anvil (col. 4 lines 35-40 of Iten). As a result Modified Iten teaches the spacer-flat surface of the second end portion of the u-shaped housing comprises a raised, flat cutting surface (since the sleeve 190 is raised), wherein the raised, flat cutting surface of the spacer-flat surface is at least an exposed blade length of the single blade and aligned with the single blade (see Figure 7 of Iten).
Regarding claim 5, Modified Iten further teaches the single blade is removeable from the first end portion of the u-shaped housing (as modified in claim 1, see Figure 1 of Holman).
Regarding claim 6, Modified Iten further teaches the blade mount of the single blade is sized to fit within the recessed dado groove and beneath the blade slide cover while still permitting the single blade to extend from the blade mounting block (as modified in claim 1, see Figure 1 of Holman).
Regarding claim 7, Modified Iten further teaches the blade slide cover is plastic (paragraph 0027 of Holman).
With respect to the limitation “mold injected plastic”, these limitations are considered “product-by-process,” which are not limited to the manipulations of the recited steps, but only the structure implied by the steps.   Thus the patentability of a product does not depend on its method of production, and if a product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even if the prior art product was made by a different process. See MPEP 2113.   
In claim 7, the blade slide cover of Holman can be constructed by any process without affecting the structure of the apparatus.  Since the blade slide cover has identical structure to the claimed blade slide cover, the burden shifts to applicant to provide evidence of an unobvious difference between the claimed product and the prior art product.   
Since “[t]he lack of physical description in a product-by-process claim makes determination of patentability more difficult … it is the patentability of product claimed and not of the recited process steps which must be established…. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (See MPEP 2113(III) and In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claim 8, Modified Iten further teaches the blade slide cover of the first end portion of the u-shaped housing aligns with single blade to secure the single blade within the first end portion (as modified in claim 1, see Figure 1 of Holman).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iten (US 5016353) in view of Holman (US 20040158269 A1) and in further view of Ferguson (US 4092776).
Regarding claim 2, Modified Iten further teaches said u-shaped housing comprises one piece plastic (col. 2 lines 53-59, see Figure 1 of Iten). 
Modified Iten fails to teach said u-shaped housing comprises one piece comprising mold injected plastic.
Ferguson teach said u-shaped housing comprises one piece comprising mold injected plastic (col. 4 lines 4-14).
Ferguson teaches using mold plastic is one of finite number of making the housing, It would have been obvious to a person of ordinary skill in the art to try the molded plastic of Ferguson in an attempt to provide a material to make the housing, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because making the housing from injection molding plastic as claimed has the properties predicted by the prior art, it would have been obvious to injection mold housing from plastic.

With respect to the limitation “mold injected plastic”, these limitations are considered “product-by-process,” which are not limited to the manipulations of the recited steps, but only the structure implied by the steps.   Thus the patentability of a product does not depend on its method of production, and if a product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even if the prior art product was made by a different process. See MPEP 2113.   

Since “[t]he lack of physical description in a product-by-process claim makes determination of patentability more difficult … it is the patentability of product claimed and not of the recited process steps which must be established…. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (See MPEP 2113(III) and In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/10/2022